Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 1 of 19

UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA JUL { 5 2019

Mle") 'S. District & Bankruptcy

UNITED STATES OF AMERICA ) CRIMINAL NO.: {9.07 —% the District of Columbia
)
v. ) (UNDER SEAL)
)
MASOUD KHAN, ) (False Statements Involving International
) Terrorism)
)

Defendant. 18 U.S.C. §1001(a)(2)

STATEMENT OF OFFENSE IN SUPPORT
OF DEFENDANT’S PLEA OF GUILTY

The Government respectfully submits the following Statement of Offense in support of a
plea of guilty by defendant Masoud Sayaed Khan to the one-count Information in the above-
captioned matter.

I. ELEMENTS OF THE OFFENSE

To sustain a conviction for a violation of 18 U.S.C. § 1001(a)(2) at trial, the government
must prove the defendant (1) knowingly and willfully, (2) made any materially false, fictitious, or
fraudulent statement or representation, (3) in a matter within the jurisdiction of the executive
branch of the Government of the United States. A statement is “material” if it has a natural
tendency to influence, or is capable of influencing, either a discrete decision or any other function
of the agency to which it was addressed. The statement need not actually influence an agency in
order to be material. The “knowing and willful” element does not require that an agency or
individual actually be deceived, but only that the defendant knew that his statement was false. If
the statement involves “international terrorism,” a higher statutory maximum sentence (8 years) is

applicable.
nah Hahn aba EEI AD ORL

’ Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 2 of 19

IH. SUMMARY OF FACTS

If this case were to go to trial, the government would prove the following facts beyond a
reasonable doubt:

l. The Federal Bureau of Investigation (“FBI”) has been investigating the use of the
Intemet and social media by foreign terrorist groups, including the Islamic State of Iraq and al-
Sham (“ISIS”) since 2014.

2. On October 15, 2004, the United States Secretary of State designated al-Qaeda in
Iraq (AQD, then known as Jam’at al Fawhid wa’al-Jihad, as a Foreign Terrorist Organization
(“FTO”) under Section 219 of the Immigration and Nationality Act and as a Specially Designated
Global Terronist entity (“SDGT’’) entity under section 1(b) of Executive Order 13224.

3. On or about May 15, 2014, the Secretary of State amended the designation to add
the alias Islamic State of Iraq and the Levant (“ISJL”), The Islamic State of Iraq and al-Sham, the
Islamic State of Iraq and Syria, ad-Dawla al-Islamiyya fi al-Iraq wa-sh-Sham, Daesh, and Dawla
al Istamiya, and Al-Firquan Establishment for Media Production (collectively referred to herein as
“ISIS”). On September 21, 2015, the Secretary added the following aliases to the FTO listing:
Islamic State, ISIL, and ISIS. ISIS remains a designated FTO. Abu Bakr al-Baghdadi (‘“al-
Baghdad?’”) is the current leader (or “Caliph”’) of ISIS.

4. Sunni extremists and others, who are not citizens or residents of Syria and Iraq, are
traveling to Syria and Iraq to join ISIS, an act they commonly refer to as “hijrah,”! and since on or

about September 22, 2014, ISIS has advocated for the death of Americans and Europeans,

 

1 “Hijrah” or “hijra” means migration, but was specifically used by Khan and S-1 to mean the
travel to engage in jihad.
. Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 3 of 19

including civilians, by any means necessary, including beheading, and its leadership gave blanket
approval for indiscriminate killing by people residing in these countnes.

5. SUSPECT 1 (“S-1”) is not a U.S. person and presently resides in Jamaica. S-1 was
convicted in British court for soliciting murder related to his encouragement of Muslims to fight
and kill “kuffars” (non-believers): Americans, Jews, Christians, Hindus, and other non-Muslims.
After his conviction, imprisonment, and release, S-1 continued to encourage violence and terrorist
acts in speeches posted on the Internet. S-1 has also recorded numerous statements inciting
violence and supporting ISIS, its leader al-Baghdadi, al-Qaeda, and Osama bin-Laden. S-1! caused
recorded lectures of himself proselytizing on behalf of and in support of ISIS on numerous
websites on the internet. On April 18, 2017, a grand jury in the State of New York, County of New
York, charged S-1 with Conspiracy in the Fourth Degree as a Crime of Terrorism, Soliciting or
Providing Support for an Act of Terrorism in the First Degree as a Crime of Terrorism, Soliciting
or Providing Support for an Act of Terrorism in the First Degree, Attempted Soliciting or
Providing Support for an Act of Terrorism in the First Degree as a Crime of Terrorism, and
Attempted Soliciting or Providing Support for an Act of Terrorism in the First Degree as a Crime
of Terrorism. On or about August 25, 2017, S-1 was arrested in Jamaica pursuant to an extradition
request from the United States on the basis of this Indictment. On or about December 5, 2017, the
United States Office of Financia] and Asset Control (“OFAC”) designated S-] as a SDGT for
assisting in, sponsoring, or providing financial, material, or technological support for, or financial
or other services to or in support of, ISIS. To gain supporters, recruit fighters, and raise funds, [SIS
spreads its message of violent jihad using social media platforms, such as Twitter, Facebook,

Telegram, YouTube, Instagram, and Paltalk. On these platforms, ISIS advocates post audio and
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 4 of 19

video files that include recruitment messages and updates of events in Syria and Iraq. Online chat
rooms controiled by ISIS advocates further effectuate this support.

6. Between December 2012, and June 2016, Masoud Khan (“Khan”) exchanged at

least 33 email messages with S-{ using these accounts, with most of the activity occurring in 2016,
after ISIS had been specifically designated as a SDGT. Much of the conversation between Khan
and S-1 discussed Khan’s questions about ISIS and desire to make jihad. Throughout this time
period, Kban was aware that S-1 was actively supporting ISIS through his internet speeches and
activities, and that S-] was advocating for Muslims in the West to join ISIS. These include the
following emails:

a. On February 9, 2016, Khan emailed S-1: “So shaikh [sp] ] need some advice. [ was
born and grew up in the states... . 1 want to get out of here make hijrah and jihad. What
is considered a valid place in todays me to make hijrah to? Im thinking of Medinah, but
can you still give me a list of countries that you would recommend. | dont want my
children growing up in a kaffir’ state, where things are just getting more corrupt as days
go by. Also I would like to make Jihad InshaAflah for His sake. How can one become
a shahid’ these days? Where is a genuine place I can fight fisabilillah*? Palestine
maybe? I dont understand the Syria situation that much whos on whos side and or who
if any are right or on the truth, let alone whats actually going on over there besides the
media here and there. Also my parents want me to finish school and get a degree. They
seem to have different expectations of life than 1 do. So now what should I or can I do?

Thanks for your time shaikh.”

 

? “Kaffir” or “Kafir” is a pejorative for non-Muslim.
“Shahid” is the Arabic word for martyr.
4“Fisabilillah” is an Arabic phrase that means “in the path of God.”

4
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 5 of 19

b. Also on February 9, 2016, S-1 responded: “Wa alaikum salam wrwb*. May Allah make
it easy for you to make hijra from darul harb to darul islam®. 1 agree with your parents
that u shud [sp] secure a degree before leaving for hijra. I will give u the advice upon
securing the degree. Pls do engineering if you can. The Ummah’ is in dire needs of all
types of engineers at the moment. Take care and pls feel free to keep in touch. Yours
in deen,® [S-1].”

c. On May 2, 2016, Khan emailed S-1: “I need to become a shaheed? one day inshAllah,
I cant accept to die any other way unless Allah wills so. The benefits of becoming a
shaheed is too great to pass by. I have a wife kid and parents which is the only thing
holding me back. Even then I wouldnt know what would be the correct way of going
about doing it. Where it is valid so it becomes 100% acceptable to Allah and where it
is invalid to stay far from.”

d. On June 3, 2016, Khan emailed S-1: “Is abu bakr al baghdadi a legitimate caliph and
is isis correct?” Khan stated he was reading S-1’s “‘facebook q and a” and had questions
about how ISIS was allegedly regulating the Muslim holiday Eid. Later that same day,

Khan emailed S-1 and told him he was reading a “hadith’'° about ISIS, and that “Isis

 

> “Wa alaikum salam wrwb, Wa alaikum salam (wrwb), and wa rahmatullahi wa barakatuh,” are
different spellings and abbreviations of the traditional Islamic return greeting meaning “and the
peace and mercy of Allah and his Blessings be upon you too.”

* “Darul harb” is an Arabic term that refers to “land where Muslims are actively being persecuted.
Darul Islam — !and of Islam.”

7 “Ummah” means worldwide Muslim community.

8 “Deen” means creed or religion.

* “Shaheed” means martyr.

'0 “Hadith” is a collection of traditions containing sayings of the prophet Muhammad that is one
of the major sources of guidance for Muslims.
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 6 of 19

formed in 2014, 10 years premature. I heard this hadith from a lecture by shaikh anwar
al awlaki rabimahullah.'’”

e. On June 3, 2016, Khan emailed S-1: “Salaam shaikh My mind was racing too much
last night. Please you have to answer my question. You cant just ignore me, if you
believe the [email services] is not encrypted my number is (XXX-XXX]-4259 you can
find me in [a messaging application (hereinafter “MA”), which utilizes a mobile
electronic device and the internet] or skype or something. Also why is your website not
working anymore?”

f. On June 3, 2016, S-I responded to Khan: “‘Assalamu alaikum. My [MA] is + [KXXX-
XXX]-7224.” Later on the same day, S-1 told Khan, “Wa alaikum salam wrwb. I have
no evidence to say the caliphate is batil.'* The news about them banning eid is false.
The hadith says: Every 100 yrs Allah will send someone to revive the Deen of islam.”

g. On June 5, 2016, Khan emailed S-1: “Salaam, I would like to give donation of 50
dollars whichever way possible. Its what I can afford to do as of now, I know its not
much. How would I go about doing so?” On June 5, 2016, S-1 responded: “wa alaikum
salam wrwb. You may send it via western union to my wife’s name [S-2] , kingston
city jamaica w.i.. Pls use your real name to send it in case of a hiccup u can claim your
money back. My wife’s name is clean so you sbud be fine insha allah. What city do u
live in I forgot?”

b. On June 6, 2016, Khan emailed S-1: “I sent it through western union just now.” On

June 6, 2016, S-1 responded: “Assalamu alaikum. Jzk'? for sending the donation. Pls

 

") “Shaik anwar al awalki” refers to SDGT Anwar al-Aulaqi.
'2 “Batil” is the Arabic word for falsehood.
'3 “JZK” is an abbreviation for an Arabic phrase meaning “May God reward you.”

6
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 7 of 19

provide me with the MTCN number and your name on the form. Its best if u can [use]
[MA] the western union receipt. My [MA account number] is +1876 789 7224.”

7. Starting June 2016, and through August 2017, Khan provided a total of $350 to S-
2 (for S-1) and attempted an additional $300 wire transfer, which was declined by Western Union.
According to Western Union, Khan was blocked from using Western Union on December 22,
2016, on suspicion of Terrorism/Terror-related activities. Khan also purchased and sent an auto
part from the United States to S-1 in Jamaica by delivering the part to S-1’s spouse who was
visiting the United States in April 2017. The auto part was valued at approximately $100.

8. Khan created a Youtube page called “Green Bird of Jannah” and in July 2016, this
YouTube page included multiple Islamist videos by Anwar al-Aulaqi (“Aulaqi”). On July 16,
2010, the U.S. Department of the Treasury designated Aulaqi, a key leader for al-Qa'ida in the
Arabian Peninsula (“AQAP”), a Yemen-based terrorist group, as a SDGT. In a number of these
videos Aulaqi discusses the importance of jihad and martyrdom.

9. Starting in June 2016, Khan began communicating with S-1 using a secure,
encrypted messaging application, MA. Between June 2016 and August 2017, Khan and S-1
exchanged approximately 1100 messages. Khan used MA to communicate with S-! about his
contributions to S-1, as well as to discuss topics such as ISIS, the use of terrorist tactics,
martyrdom, and jihad. Some of the messages include the following:

a. On June 6, 2016, Khan messaged the following question, “Ive been doing some

research lately about the dawla, would you say iraq is considered a part of

[K]horasan?'4 <web link on “Black Flags of Khorasan/Afghanistan”>. If not wouldn’t

 

‘4 “Khorasan” is a historic geographic area that, in the time of the Prophet Muhammad, included
areas in Central Asia, including Afghanistan. Khan believed that the Taliban was also claiming to
be the legitimate leader of the Islamic Caliphate.

7
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 8 of 19

the Taliban be considered the army from Khorasan?” Based on prior lectures by S-1,
Khan used the term dawla in his communication with S-1 to mean ISIS.

b. On October 20, 2016, S-1 sent Khan a link to his lecture entitled, “Can the Caliphate
Survive?” using MA. The poster advertising the lecture included a picture of al-
Baghdadi and what appears to be a soldier holding an ISIS flag. S-] sent Khan a promo
code to watch the video through MA. Khan thanked S-1 for the code through MA and
told him the code worked.

c. On October 31, 2016, Khan asked S-1 through MA for advice, including whether he
should leave the United States to teach English in Saudi Arabia. As part of the
conversation Khan told S-1, “Alhamdulilah . . . Get out of this kaffir country. ... [hope
there'll be jobs in Medinah because jeddah and riyadh is sort of too free... .InshaAllah
one day become a Mujahideen!> and a shaheed.”

d. On November 15, 2016, Khan responded to S-1 via MA, “I just got a chance to listen
to your talk on the enemies of the caliphate. Alhamdulilah, a lot of enlightening
information.”

e. On January 23, 2017, S-1 sent Khan a link to a YouTube video entitled, “The Holocaust
of Aleppo” using MA. The description of the video, included on the link sent to Khan,
is as follows: “Pro-ISIS Jamaican Sheikh (S-1] said that Aleppo fell because Allah was
punishing Jabhat Al-Nusra and the FSA (Free Syrian Army) for their treachery against
the Muslims and against the Caliph. [S-1] said that if Allah had granted them victory,

‘they would dump Islam for a new religion called democracy’.”

 

'5 “Mfujahideen” means one engaged in jihad. Khan’s used the term as a “fighter for Islam.”

8
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 9 of 19

f. On March 22, 2017, Khan asked S-1 using MA, “how do I respond to someone who
uses argument of dawla using children with explosives?” S-1 responded, “You respond
with Surah 49:6'¢ if an evil person bring you news verify it.” Khan responded, “Alright,
these people are my cousins, they get very irritating and i don’t like being with them. i
don’t have to keep in touch with them if they are in a state of opposition right.” S-1
responded, “They reject the dawla ?” Khan responded, “Yeah.” Khan then asked S-1
to send him a lecture on hirjah and stated, “Im still trying to figure what my best option
would be realistically.”

g- On May 26, 2017, S-1 wrote to Khan over MA, “Don’t send any donation to jam
[Jamaica] till I give u the name to use.” Khan responded, “Ok. Why What happened?”
S-1 responded, “Nothing. It’s just that I don’t use my wife’s name anymore.” Khan
responded, “‘Oh ok.” S-1 responded, “Bes I don’t want any donation to be linked to me
directly or indirectly. I just use a kafir neighbor.” Khan responded, “I see ok.” S-1
responded, “I don’t want the kuffar to know my business.” Khan then responded, “I
feel as though I may be under watch. Maybe alahualam. I just get that feelings
sometimes.” S-1 responds, “Ok keep your head down. Don’t talk politics with anyone.”
Khan responds, “Even friends amd family?” S-! responds, “Maybe those who u can
trust.” Khan responded, “Theres a group I share knowledge with, I have mentioned
some things but [the MA application] shoyld be encrypted and hopefully no one back

stabs me.”

 

'6 Your affiant believes this refers to a verse in the Quran. The verse according to Sahih
international translation is as follows: “O you who have believed, if there comes to you a
disobedient one with information, investigate, lest you harm a people out of ignorance and become,
over what you have done, regretful.”
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 10 of 19

h. On May 31, 2017, S-1 sent an image to Khan, through MA, of a news article with the
following headline, “ISIS has ambushed the army in Marawi today. They captured
vehicles and weapons.” Khan immediately wrote back, “May Allah grant the
mujahedeen victory.”

i. On June 9, 2017, Khan wrote S-1 over MA, “How do I respond to my mom who was
using the argument of the recent daesh [ISIS] blasts in the city market that they are evil
ect? Her excuse is all they do is kill other muslims.” On June 11, 2017, S-1 sent Khan,
over MA, a video of an unknown male purporting to be in Raqqa, Syria on or about
June 8, 2017, viewing what the male believes to be chemical attacks conducted against
civilians. The unknown male narrates and condemns Muslims in America for not doing
anything.!’ Khan responded to S-1 via MA, “What should we do shaikh? What can I
do, I need a plan I dont know what im doing, lost in heedlessness. I want to fight
fisabililah’® but where should I go and where can I go.”

j. On July 4, 2017, S-1 sent Khan over MA a link to S-1’s lecture on the evil effects of
sins. Khan responded, “forwarded this to everyone I possibly could InshaAllah they’ll
give it a listen, do you think it’s a ok to post it on facebook? You dont think id get in
trouble with the fbi?”

k. On July 15, 2017, S-1 wrote to Khan over MA and included an audio file, “Today’s
[lecture is entitled “Islam Under Siege/Attack”}. My wife said it’s too political and

radical. What do u think.” Khan responded, “You know better than me shaikh, but I

 

'7 Khan understood that S-1 sent this message as a way of answering his question, explaining that
because enemies of ISIS are committing atrocities, ISIS is justified in responding in kind.
18 “Fisabililah” is an Arabic phrase that means “in the path of God.”

10
wstorlepeubtinepsiismetomy ean

Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 11 of 19

heard nothing radical about it, political maybe a little but it was all based on Haqq’’.
Great lecture SubhanAllah. I don’t understand how any of it was radical... . I could
see how the christians jews or other kuffar may see it as radical because it opposes their
ideologies but then again its all based on textual evidences as you already know. When
there is no sugar coating and when its to the point, I suppose it may come off as ‘radical’
to some people.” In the lecture by S-1, “Islam under Siege/Attack,” S-1 discussed
“wicked scholars” that do not preach jihad, and who also speak out against the
mujahedeen [ISIS fighters]. S-1 also stated that the Islamic State (ISIS) could fall, but
that it will come back because truth will always battle falsehood.

10. OnJuly 19, 2017 an US. Citizenship and Immigration Services Officer (“USCIS”)
detailed to the Washington Field Office (“WFO”) of the FBI contacted Khan to voluntarily
participate in an interview on July 31, 2017, at WFO’s Virginia Office in Manassas, VA. On July
31, 2017, Khan and his wife voluntanly came to the office to speak with a WFO Special Agent
(“SA”) and USCIS concerning the wife’s request for citizenship. Khan and his wife were first
interviewed jointly, and then separately. When interviewing Khan alone, SAs of the FBI from
WFO (“WFO Agents”) told Khan they wanted to discuss an Instagram account utilized by Khan
which contained imagery and material about martyrdom. Khan admitted to the WFO Agents that
he maintained the Instagram profile and held a religious view that glorifies martyrdom. Khan
expressed to the WFO Agents that he had an interest in dying as a martyr for his religion but that
he did not want to hurt innocent people. Khan was asked multiple times by the WFO Agents to
identify all persons who he may have sent money to outside the United States, Khan replied he

had sent money to his family in Saudi Arabia and to one person on Facebook from Nigeria who

 

'9“Haqq” means truth, right and reality in an Islamic religious context.

1]

esa ihe Be tio oh
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 12 of 19

was begging for money, but falsely omitted money he had provided to S-1 in Jamaica through
intermediaries. The WFO agents asked Khan if he knew of any influential religious sheikhs that
were proselytizing. Khan identified S-1. Khan stated that he knew S-1 was in Jamaica, and that S-
I's lectures were publicly available. The WFO Agent asked, “Where is S-1 on the spectrum of
Islam?” Khan responded, “Ummm, I'd say he endorses ISIS, well that was before I realized, if you
look at his page, it shows the caliphate stuff, I’m not really too into that stuff, I don’t get into the
politics, just pretty much the knowledge.” Khan stated he did not think that S-1 was right about
endorsing ISIS, but that he believed that S-1 was “ISIS.”

11. Later on the same day as the July 31, 2017 interview, Khan had the following
exchange with S-1 via MA.

Khan: “I was interrogated vy fbi today, Me and my wife..”

S-1: ““... Why ?”

Khan: “T told then i listen to you and shaikh anwar aw awlaki. Because they think im isis”
S-1: “Did they spk ill of me?”

Khan: “No. Its getting dangerous for me. Can they arrest me for talking to you and sending

money. They kept asking me”

S-1: “Don’t admit to anything bes u didn’t send anything to my name. It’s best to say no

comment”
Khan: “Ok”
S-1: “Did they say they are coming back to u?”
Khan’ “Yea”

S-1: “Say no comment”

12
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 13 of 19

Khan: “To everything they ask? J already spoke to them told them everything”
S-1: “Were they nasty to u, I don’t think they will arrest u”

Khan: “They were acting friendly. They wanted information from me, asked me if talk to

anyone who supports isis, asked me why my name was green bird”
S-1: “Did u tell them no ?”
Khan: “Yea I said no. J feel like they hacked my phone too.”
S-1: “You used green bird for your paltalk nic?”
Khan: “My name”
S-1: “Name where”
Khan: “Paltalk”
S-1: “Tell them green was the favorite color of the prophet”
Khan: “I told them because whoever in Islam because a martyr becomes a greem bird”
S-1: “What did they say”

Khan: “I don’t rmember but they said how do you become a martyr. I said by fighting and
dieing jihad when someone attacks you”
S-1: “Were they upset”
Khan: “Not really ] dont think”
12. On August 3, 2017, SAs of the U.S. Secret Service (USSS) visited Khan at his
residence in Woodbridge, Virginia. Khan voluntarily agreed to be interviewed, and during the

interview Khan told the Agents he followed S-1 videos online. Khan stated he was aware S-1 was

connected to ISIS, and that he felt personally connected to S-1. Khan explained that in 2011, he e-

13
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 14 of 19

mailed S-1 and a number of other Muslim scholars regarding some mental heaith issues he was
experiencing at the time. Khan stated the only scholar to respond to his message was S-]. Khan
was directly asked if he had any further email, electronic or phone communication between himself
and S-1 after the original e-mail exchange in or about 2011, and Khan falsely denied having any
other communications with S-1.

13. On August 5, 2017, Khan messaged S-1 via MA: “So the other day secret service
came to my house the other day, I felt transgressed against and they disrespected me after
questioning me stupid questions. They even entered me and my wife’s bedroom with asking and
taking pictures of everything in my house. Without. These people are evil to the core May Allah
destroy them. Do you think that’s fair or right for them to do that.”

14. On or about August 7, 2017, Khan contacted the FBI SA because he stated he
wanted to make sure he wouldn’t have issues traveling to Saudi Arabia. On August 7, 2017, a
WFO SA contacted Khan and asked him to participate in another voluntary interview with the FBI.
On August 8, 2017, Khan drove himself to the Prince William County Police Department station
in Woodbridge, VA, and was voluntarily interviewed by a WFO SA and a USSS SA, hereinafter
collectively referred to as (“WFO Interviewing Agents”). Prior to arriving at the location, S-1 had
sent two MA messages to Khan at 8:06 and 8:09 AM (UTC+5).

15. At the beginning of the interview, the WFO Interviewing Agents told Khan that
lying to the FBI is a crime, and Khan confirmed to the WFO Interviewing Agents that he
understood that admonition. Later in the interview, Khan was read 18 U.S.C. § 1001 and again
confirmed to the WFO Interviewing Agents that he understood the admonition. During the
interview, Khan was questioned about previous statements he made about S-1 and their links to

ISIS. Khan stated to the WFO Interviewing Agents that he reached out to S-1 by email in 2012

14
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 15 of 19

regarding personal mental health issues, and again in 2016 about marijuana usage. Khan stated
that S-] responded to both emails. Thereafter, Khan made numerous false statements in the
interview, including the following:

a. Khan was asked several times if he was sure those that he only sent two emails to S-1,
and Khan falsely stated, “Yes.” The WFO Interviewing Agents further inquired
whether Khan had any other email, text message, or telephone contact with S-1, and
Khan falsely stated that he had none.

b. Khan asked WFO Interviewing Agents if it was illegal to listen to S-1’s lectures. The
WFO Interviewing Agents informed Khan that it was not illegal to listen to S-1’s
lectures or to talk to S-1, but that it was illegal for him to lie to the FB]. The WFO
Interviewing Agents again asked Khan if he had any other contacts with S-1 besides
the two emails he mentioned. Khan falsely stated no.

c. Dumnng the interview, Khan retrieved and showed his cellutar phone to the WFO
Interviewing Agents, and allowed the WFO Interviewing Agents to review the phone
based on Khan’s searching of his own phone for S-1’s email address. The WFO
Interviewing Agents reviewed the phone after Khan manipulated his phone, and the
screen showed only the two emails Khan discussed being visible on the screen, one
email from 2012 and the other from 2016. Khan had, prior to entering the interview,
intentionally deleted other email messages between himself and S-1 so that he could
falsely claim to have only had limited contact with S-1.

d. The WFO Interviewing Agents asked Khan multiple times if he had given any money
or donation to S-1. Khan again falsely denied providing any money to S-1, and stated

he did not give any other item to S-1, or to any person related to S-1. Khan later

15
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 16 of 19

equivocated his answer regarding donations to persons who may be associated with S-

1 and stated, “Uh not that 1... . No, not that I know of. Uh but I mean I do give money

to people who ask so like for donations.” WFO Interviewing Agents then asked follow-

up questions to have him identify these persons, and Khan refused to provide names

and stated, “Um well uh there was like you know some people on Facebook and then

there was like I just do like donations for like um uh through websites uh.” The WFO

Interviewing Agents asked, “Which websites?” to which Khan responded, “Um

uwt.org. It’s a donation website.”

e. Khan was then asked by the WFO Interviewing Agents whether he has discussed hijrah

with S-t. Khan falsely denied talking to S-1 about hijrah, stating, “T read something

about it but uh I don’t really remember like personally about him talking about hijrah

but, uh, yeah.” He was further asked, “It’s not something you guys discussed or

anything?” Khan replied, “Yeah. I mean I don’t really talk to him tike like that. But uh

I mean I do listen and read his website sometimes when I’m when I’m looking for like

you know uh mainly uh things on ageedah, uh like creed.” °

f. After providing these answers, the WFO Interviewing Agents told Khan that they did

not believe that Khan had told the whole truth during his mterviews. Khan was then

asked, “So have you used any other [internet or communication] applications um where

you have received any information from S-1?” Khan replied, “Um no.” Khan was then

asked, “Besides Paltalk?” Khan replied, “No.” Khan was then asked, “‘just Paltalk and

email?” Khan replied, “email, I mean his website, Facebook, I... 1 don’t really know.

Yeah, that’s it. Facebook.” Khan did not identify the fact that he communicated with

S-1 through MA.

16
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 17 of 19

g. During the interview, Khan provided consent to the WFO Interviewing Agents to look
at his MA on his phone. The WFO Interviewing Agents reviewed the MA and did not
find any messages or contacts on Khan’s MA with S-1’s MA account. The WFO
Interviewing Agent observed other messages in Khan’s MA, but none with S-1. Khan
had, prior to entering the interview, intentionally deleted all of over 1000+ MA
communications with S-1 so that he could use his phone to falsely claim to have only
had limited email contact with S-1.

h. After showing his phone to the WFO Interviewing Agents, the WFO Interviewing
Agents asked Khan, “Do you have S-1 as a contact [Referring to MA]? Khan falsely
responded, “Umm no.” The WFO Interviewing Agents then asked, “has he [S-1]
contacted you through here [pointing to Khan’s MA]?” Khan falsely replied, “No.”

16. Inthe morning of August 10, 2017, S-1 sent Khan two messages via MA on August
10, 2017 at 6:29 and 8:55 AM (UTC+5).

17. In the afternoon of August 10, 2017, Khan was contacted by telephone by one of
the WFO Agents who interviewed Khan on August 8, 2017. The WFO Agent was located in the
District of Columbia during the call. During the call, the WFO Agent told Khan he was finalizing
his reported and that he needed Khan to confirm that the information he had provided the Agents
on August 7, 2018 was accurate and truthful, specifically that Khan had limited contacts with S-1
and that he did not provide any funds to S-1, whether directly or indirectly. Khan falsely confirmed
that the information he provided the agents was correct, when in fact he knew the information was

false.

17
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 18 of 19

Dated: December at 2018

Respectfully submitted,

JESSIE K. LIU
United States Attomey’
D.C..Bar Wo472845

vy t
an t

Ne

Tejpal Chawla
Karen Seifert
Assistant U.S. Attorneys

18
Case 1:19-cr-00007-TSC Document 29 Filed 07/15/19 Page 19 of 19

DEFENDANT'S ACCEPTANCE

I have read each of the pages which constitute the Statement of Offense and have discussed
it with my attorney, David Benowitz. | fully understand this proffer and agree to it without
reservation. I do this voluntarily and of my own free will, intending to be legally bound. No threats
have been made to me nor am I under the influence of anything that could impede my ability to
understand this agreement fully.

I reaffirm that absolutely no promises, agreements, understandings, or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth in
my plea agreement. I am satisfied with the legal services provided by my attorneys in connection
with this proffer and my plea agreement and matters related to tt.

Date: \2{ 30/1 3 _fGfp
Masou an

Defendant

 

ATTORNEYS’ ACKNOWLEDGMENT

I have read each of the pages which constitute the Statement of Offense, reviewed them
with my client, and discussed the provisions of the proffer with him, fully. These pages accurately
and completely set forth the government’s proof as I understand it.

Date: 2/20/18 D Ar
David Benow)
Attorney fe endant

19
